AFFIRMED and Opinion Filed November 28, 2022




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00947-CR

                    LINDSLEY HUGH CRAVENS II, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                 On Appeal from the 15th Judicial District Court
                            Grayson County, Texas
                        Trial Court Cause No. 072669

                         MEMORANDUM OPINION
                  Before Justices Myers, Pedersen, III, and Garcia
                             Opinion by Justice Garcia
      A jury found appellant guilty of murder and assessed punishment at forty

years in prison and a $10,000 fine. In three issues, appellant argues: (i) the evidence

is insufficient to support the jury’s rejection of his self-defense claim; (ii) the trial

court abused its discretion in denying his motion for new trial based on an alleged

Brady violation; and (iii) the trial court erroneously denied the motion to suppress

statements he made to the police. Finding no reversible error, we affirm the trial

court’s judgment.
                                  I.   Background

      On the night in question, appellant’s wife, Townie Cravens, called 911 to

report that appellant had just shot his mother’s boyfriend, later identified as Stephen

Obar. Obar was shot in the face at close range and was dead when the paramedics

arrived.

      The shooting occurred in Nancy Coker’s apartment. Coker is appellant’s

mother. Obar and his mother lived in the apartment with Coker. Appellant and his

wife visited frequently and were there on the night of the shooting.

      Appellant and Obar were seated in the apartment when they had an

acrimonious verbal exchange. Appellant got up and said he was leaving. As

appellant moved toward the kitchen counter to retrieve his belongings, Obar got up

from his recliner and moved toward appellant. Coker stepped between them. Coker

then heard appellant’s gun fire as he shot Obar.

      Appellant was charged with murder and claimed self-defense. A jury found

appellant guilty and assessed punishment at forty years in prison and a $10,000 fine.

Judgment was entered in accordance with the jury’s verdict.

      When additional discovery materials from a lab analysis were provided to

appellant after the judgment was entered, appellant moved for a new trial based on

alleged Brady violations. The trial court conducted a hearing and denied the motion.

This timely appeal followed.



                                         –2–
                                    II.   Analysis

Sufficiency of the Evidence

      Appellant’s first issue argues the evidence is insufficient to support the jury’s

rejection of his self-defense claim. According to appellant, there is no evidence that

his actions “constituted anything but self-defense,” because he only drew his weapon

after Obar got up and moved quickly and aggressively toward him. He further asserts

that Obar tried to steal his gun and he therefore believed that deadly force was

immediately necessary.

      In evaluating a challenge to the sufficiency of the evidence supporting a

criminal conviction, we view the evidence in the light most favorable to the verdict.

Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000). The issue on appeal

is not whether we, as a court, believe the State’s evidence or believe that appellant’s

evidence outweighs the State’s evidence. Wicker v. State, 667 S.W.2d 137, 143 (Tex.

Crim. App. 1984). The verdict may not be overturned unless it is irrational or

unsupported by proof beyond a reasonable doubt. Matson v. State, 819 S.W.2d 839,

846 (Tex. Crim. App. 1991). The jury “is the sole judge of the credibility of the

witnesses and of the strength of the evidence,” and may choose to believe or

disbelieve any portion of the witnesses’ testimony. See Fuentes v. State, 991 S.W.2d

267, 271 (Tex. Crim. App. 1999); Sharp v. State, 707 S.W.2d 611, 614 (Tex. Crim.

App. 1986). When faced with conflicting evidence, we presume the jury resolved

conflicts in favor of the prevailing party. Turro v. State, 867 S.W.2d 43, 47 (Tex.

                                          –3–
Crim. App. 1993). Therefore, if any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt, we must affirm. McDuff

v. State, 939 S.W.2d 607, 614 (Tex. Crim. App. 1997).

      We measure sufficiency to support a conviction by comparing the evidence

presented at trial to “the elements of the offense as defined by the hypothetically

correct jury charge for the case.” Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim.

App. 1997). A hypothetically correct jury charge reflects the governing law, the

indictment, the State’s burden of proof and theories of liability, and an adequate

description of the offense for the particular case. Id.

      A person commits the offense of murder if he intentionally or knowingly

causes the death of an individual. See TEX. PENAL CODE ANN. § 19.02(b)(1).

Alternatively, he also commits the offense when he intends to cause serious bodily

injury and commits an act clearly dangerous to human life that causes the death of

an individual. Id. at § 19.02(b)(2).

      A person acts with intent with respect to the nature of his conduct or to a result

of his conduct when it is his conscious objective or desire to engage in the conduct

or cause the result. TEX. PENAL CODE ANN. § 6.03(a). He acts knowingly with respect

to the nature of his conduct (or to circumstances surrounding his conduct) when he

is aware of the nature of his conduct (or that the circumstances exist) or he is aware

that the conduct is reasonably certain to cause the result. See id. at § 6.03(b). A

person acts recklessly when he is aware of but consciously disregards a substantial

                                          –4–
and unjustifiable risk that the circumstances exist or the result will occur. See id. at

§6.03(c).

      Intent, being a question of fact, is in the sole purview of the jury. Brown v.

State, 122 S.W.3d 794, 800 (Tex. Crim. App. 2003). A jury may rely on collective

common sense and common knowledge when determining intent. Ramirez v. State,

229 S.W.3d 725, 729 (Tex. App.—San Antonio 2007, no pet.). Intent also may be

inferred from the circumstantial evidence surrounding the incident, which includes

acts, words, and conduct of the accused. See TEX. CODE CRIM. PROC. ANN. art.

38.36(a); Patrick v. State, 906 S.W.2d 481, 487 (Tex. Crim. App. 1995). “Attempts

to conceal incriminating evidence, inconsistent statements, and implausible

explanations to the police are probative of wrongful conduct and are also

circumstances of guilt.” See Guevara v. State, 152 S.W.3d 45, 50 (Tex. Crim. App.

2004).

      A person is justified in using force against another when and to the degree that

person reasonably believes the force is immediately necessary to protect him from

another’s use or attempted use of unlawful force. TEX. PENAL CODE ANN. § 9.31(a).

“An actor is justified in using deadly force if, among other things, the actor

reasonably believes deadly force is immediately necessary to protect the actor

against another's use or attempted use of unlawful deadly force.” Green v. State, 589

S.W.3d 250, 255 (Tex. App.—Houston [14th Dist.] 2019, pet. ref’d); see TEX.

PENAL CODE ANN. § 9.32(a)(1)–(2)(A).

                                          –5–
      In a claim of self-defense, defendant bears the burden to produce evidence

supporting the defense. Braughton v. State, 569 S.W.3d 592, 608 (Tex. Crim. App.

2018); Moralez v. State, 450 S.W.3d 553, 565 (Tex. App.—Houston [14th Dist.]

2014, pet. ref’d). The defendant’s burden of production requires him to adduce some

evidence that would support a rational finding in his favor on the defensive issue.

Krajcovic v. State, 393 S.W.3d 282, 286 (Tex. Crim. App. 2013).

      After a defendant satisfies his burden by producing some evidence that

supports self-defense, the State then bears the burden of persuasion to disprove self-

defense. See Braughton at 608. The State’s burden of persuasion “is not one that

requires the production of evidence; rather it requires only that the State prove its

case beyond a reasonable doubt.” Zuliani v. State, 97 S.W.3d 589, 594 (Tex. Crim.

App. 2003). Therefore, in resolving the evidentiary sufficiency issue, we look not to

whether the State presented evidence that refuted evidence of self-defense, but rather

we determine whether, after viewing all the evidence in the light most favorable to

the prosecution, any rational trier of fact would have found the essential elements of

murder beyond a reasonable doubt and also would have found against appellant on

the self-defense issue beyond a reasonable doubt. See Saxton, 804 S.W.2d at 914;

Braughton, 569 S.W.3d at 609.

      Coker testified that the argument between appellant and Obar began when

Obar told appellant to get up and go take a shower. Appellant got up and said, “I’ll

just go.” Obar replied, “Just go and don’t come back anymore.” Coker gave Obar a

                                         –6–
look as if to say, “why did you say that?” Obar then said, “if you don’t like it, you

can get out too.”1

         When appellant told Obar not to speak to his mother like that, Obar got up out

of his recliner and started towards appellant. Coker believed that Obar was drunk

and had drugs in his system, and she described him as “swearing and belligerent.”

Coker got up to stand in between Obar and appellant. Although she initially testified

that Obar tried to push her away, she later clarified that he “just kind of” had his arm

on her and was trying to get by. She admitted that Obar did not injure or threaten

her.

         At trial, Coker testified that she heard appellant say, “Stop, I don’t want to

shoot you.” On cross-examination, she could not recall telling the police that

appellant said, “Oh, I think I will just shoot you.” According to Coker, Obar did not

grab appellant’s gun. As she stood between appellant and Obar, she heard a “pow”

as appellant shot Obar.

         Coker admitted that she had been in frequent contact with appellant since his

incarceration and told him, “We will do whatever we have to do to get you out of

this mess.” She admitted that appellant “may” have sent her letters in code about her

trial testimony. At trial, Coker recalled that appellant and Obar were yelling at each




   1
       It was Coker’s apartment and her name appeared on the lease.

                                                  –7–
other and she got in between them, but otherwise said she did not recall much about

the incident.

      Kevin Clark, a neighbor who lived in the upstairs apartment, said that

appellant frequently visited Coker’s apartment wearing a holstered weapon. When

Clark heard the gunshot, he went outside. He saw appellant exit Coker’s apartment

and heard him say, “I can’t believe I did that.” Coker emerged shortly thereafter, and

said “You S.O.B., you shot my boyfriend. I hope you burn in hell.”

      The medical examiner testified that Obar suffered a gunshot entrance wound

below his left nostril, and a bullet and two bullet fragments were recovered from his

head. The gunshot stippling surrounding the wound showed a one-to-three-foot

range of fire from the muzzle of the gun to Obar—a close range shot. Obar had

alcohol in his system that was twice the legal limit for intoxication. His cause of

death was a gunshot to the head.

      Detective Ballew, a detective with the Sherman police department,

interviewed appellant at the police station. The recorded interview was admitted into

evidence and played for the jury.

      According to appellant, he thought Obar was being rude to his wife. Obar

stood and walked toward appellant and said “something” to him. Appellant said the

hair stood up on the back of his neck and he was “super afraid” and thought Obar

was going to harm him. Appellant grabbed his pistol and “racked a round.” He told

Obar to get back twice and thought Obar was going to grab the gun.

                                         –8–
      Appellant said he did not know why he fired the gun. The only past physical

altercation he had with Obar occurred three years earlier when Obar dumped him

out of a chair. Appellant “felt” like he “might” be in danger but was unable to specify

to what degree. Obar did not threaten him and did not have a weapon. He had no

idea what Obar’s intent was when he approached him and he did not know whether

Obar intended to grab the gun.

      Detective Ballew also took statements from Cravens and Coker on the night

of the shooting. Coker remembered giving a statement to Detective Ballew but could

not recall what she said. She did not dispute the statement, but simply could not

recall the content. When Detective Ballew testified about the statement, he said

Coker told him that appellant did not tell Obar to get back or give any warning before

he shot him. Coker also told him she heard appellant say, “Oh, I think I’ll just shoot

you.” Coker also said that she did not think the shooting was justified and she saw

appellant “just snap.”

      Appellant took the stand in his own defense. He admitted that Obar did not

threaten him, but he nonetheless felt threatened. When Obar came towards him, he

picked up his gun from the kitchen counter, chambered a round, and pointed the gun

at Obar. Obar reached down toward the gun, but he did not get ahold of it. Appellant

felt threatened and fired one time.

       Appellant admitted that he had bragged about the “textbook” shot that killed

Obar in one of the letters he sent to his mother while he was incarcerated. The letters,

                                          –9–
which were admitted into evidence, included a code for appellant and his mother to

use in answering and setting up potential questions they would be asked at trial.

Appellant marked the letters “legal” so they would not be read by the police.

      Appellant’s defense is premised on his testimony and that of his mother. This

reliance is misplaced because it appears that the jury did not find these witnesses

credible. See e.g., Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)

(when record supports conflicting inferences we presume the jury resolved the

conflicts in favor of the verdict); Rodriguez v. State, 546 S.W.3d 843, 860 (Tex.

App.—Houston [1st Dist.] 2018, pet. ref’d) (jury not required to accept defense

claims). Based on our review of the record, we conclude a rational trier of fact could

have rejected the self-defense theory and reasonably found the elements of murder

beyond a reasonable doubt. See Braughton, 569 S.W.3d at 609. Appellant’s first

issue is resolved against him.

Brady Violations

      Appellant’s second issue argues the trial court erroneously denied his motion

for new trial based on alleged Brady violations. We disagree.

      The prosecution violates Fourteenth Amendment due process when it

suppresses evidence favorable to the defendant that is material either to guilt–

innocence or to punishment, regardless of the prosecution’s good faith or bad faith.

See Kyles v. Whitley, 514 U.S. 419, 432–34 (1995); Brady v. Maryland, 373 U.S. 83,

87 (1963); Harm v. State, 183 S.W.3d 403, 406 (Tex. Crim. App. 2006). To show a

                                        –10–
Brady violation, a defendant must show all three of the following: (1) the State failed

to disclose evidence regardless of the prosecution’s good or bad faith, (2) the

suppressed evidence is favorable to the defendant, and (3) the suppressed evidence

is material in that there is a reasonable probability that had the evidence been

disclosed, the outcome of trial would have been different. Little v. State, 991 S.W.2d

864, 866 (Tex. Crim. App. 1999). When favorable evidence is not concealed but

disclosed untimely, the defendant bears the burden to show the delay resulted in

prejudice. Kulow v. State, 524 S.W.3d 383, 388 (Tex. App.—Houston [14th Dist.]

2-17, pet. ref’d) (citing Little, 991 S.W.2d at 866).

        Under Brady, “prosecutors have a duty to learn of Brady evidence known to

others acting on the state’s behalf in a particular case.” Harm, 183 S.W.3d at 406.

(citing Kyles, 514 U.S. at 437–383). This includes the police. Kyles, 514 U.S. at 437.

        Here, it is undisputed that evidence was not timely provided to the defense.

Thus, the question is whether that evidence was material and favorable to the

defense. Little, 991 S.W.2d at 866.

        Ten days after appellant was convicted, the Texas Department of Criminal

Justice Crime Lab in Garland completed a biology report and sent it to the District

Attorney. The State provided defense counsel with the report and supporting

documentation (the “Lab Report”) approximately three days later.2


    2
      During the hearing, the state told the court that the lab submission form was provided to the defense
well before trial.
                                                  –11–
        Appellant’s shirt, pants, and left boot were submitted for testing. There was

blood on the boot, presumptively Obar’s. Although Detective Ballew had requested

trace evidence/DNA testing on the gun, the Lab Report showed that was not possible

because the firearms section had already done ballistics testing. Morgan Hosbrough,

a forensic scientist employed by the lab, testified at the motion for new trial and

authenticated the Lab Report.3

        Detective Ballew also testified. He admitted that he testified at trial that he

had not requested DNA/trace evidence testing on the gun, but the Lab Report

reflected that he did. He also said that he had not submitted the gunshot residue

collection kit (“GSR”) for forensic examination, but the GSR was, in fact submitted.

The detective testified that he was ill with COVID prior to trial and had difficulty

remembering.

        Detective Ballew confirmed that any DNA that could have been tested on the

gun would have been destroyed by ballistics testing. He agreed that finding Obar’s

blood on appellant’s clothing would tend to corroborate that appellant was standing

in close proximity to Obar when appellant shot him. He also agreed that if DNA

testing had shown Obar’s blood, hand, or bodily fluid on the gun it would also be

significant to the issue of proximity.




    3
     After appellant was convicted, the District Attorney’s office requested that testing be discontinued.
Accordingly, no further testing was done.
                                                 –12–
      Appellant contends that if DNA testing had been done on the gun as Detective

Ballew requested, it might have shown that Obar touched the gun, supporting

appellant’s claim that Obar tried to take it from him. Moreover, he maintains that

finding Obar’s blood on appellant’s clothing corroborated his claim that Obar was

standing in close proximity when he shot him. He further argues that Detective

Ballew testified untruthfully, saying that certain items that were tested had not been

tested, and he was denied the opportunity to impeach him. Finally, he complains that

he was denied the identity of other lab witnesses who were identified in the

paperwork that was not timely provided.

      Appellant has not demonstrated that any of this evidence was material. There

was no dispute that appellant was close to Obar—the stippling evidence from the

autopsy and all of the witnesses’ testimony established that the two were in close

proximity. Moreover, the trace evidence/DNA testing was not suppressed—it was

not done at all. While there may have been some impeachment value in Detective

Ballew’s faulty recollection of what testing he requested, it would likely have been

minimal in light of his explanation that it was not intentional, information was not

purposefully withheld, and his illness at the time adversely impacted his recollection.

And while appellant claims he was denied witnesses (the additional lab workers

identified in the Lab Report), he offers no explanation about their expected

testimony or how it might be material to the case.



                                        –13–
      Examining this evidence in the context of the entire record and the overall

strength of the State’s case, we conclude there is no reasonable probability that the

result of the proceeding would have been different had the Lab Report been timely

disclosed. See Harm, 183 S.W.3d at 409. Therefore, the trial court did not err in

denying appellant’s motion for new trial. Appellant’s second issue is resolved

against him.

Motion to Suppress

      When the police arrived at the scene, they identified appellant as the shooter

and handcuffed him. Officer Spencer Nelson attempted to get basic information from

appellant, including his name, address, and whether there were additional people in

the apartment. Appellant told Officer Nelson he could tell him “everything you need

to know.” Officer Nelson asked appellant if he would like to give him a brief

overview but said he didn’t need anything detailed at that time. Appellant said he

would give him a basic synopsis. When Officer Nelson told appellant he was going

to Mirandize him, appellant stated “then, I would like an attorney.” Officer Nelson

stopped appellant and attempted to read him his Miranda rights. But appellant kept

talking.

      Appellant raised this issue at trial, requesting that the statements he made to

the police be suppressed. The trial court conducted a hearing outside the jury’s

presence and found that most of the statement made to Officer Nelson was



                                       –14–
admissible.4 Appellant’s third issue argues the trial court erred in denying his motion

to suppress the statements he made to Officer Nelson.5

        We review a trial court’s ruling on a motion to suppress under a bifurcated

standard. Delafuente v. State, 414 S.W.3d 173, 177 (Tex. Crim. App. 2013). We

afford almost complete deference to the trial court's determination of historical facts,

especially when based on “an assessment of credibility and demeanor,” but conduct

a de novo review of mixed questions of law and fact that do not hinge on credibility

or demeanor determinations. Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App.

2010). We will sustain the trial court’s ruling if that ruling is reasonably supported

by the record and is correct on any theory of law applicable to the case. Valtierra v.

State, 310 S.W.3d 442, 447–448 (Tex. Crim. App. 2010).

        The Supreme Court requires law enforcement to inform suspects of their right

to counsel and their right against self-incrimination prior to custodial interrogation.

See Miranda v. Arizona, 384 U.S. 436, 476–79 (1966); see also Wilkerson v. State,

173 S.W.3d 521, 527 (Tex. Crim. App. 2005). If a suspect chooses to invoke his

right to remain silent, police must stop all questioning. Miranda, 384 U.S. at 474. If



    4
      The court also found that all of the statement appellant subsequently made to Detective Ballew at the
police station was admissible.
    5
     Appellant’s brief also includes a sentence asserting that the trial court erroneously concluded that his
“subsequent Miranda warning and waiver at the police station after originally requesting but not being
provided counsel was valid.” To the extent appellant seeks to complain that the statements made to Officer
Ballew at the police station should have been suppressed, the argument is waived for inadequate briefing.
See TEX. R. APP. P. 38.1.


                                                   –15–
he invokes his right to counsel, questioning must cease until he has been afforded

the opportunity to consult with counsel. Id.; see also Edwards v. Arizona, 451 U.S.

477, 484–85 (1981) (holding that once suspect invokes right to counsel during

custodial interrogation, all questioning must cease “until counsel has been made

available to him, unless the accused himself initiates further communication,

exchanges, or conversations with the police”); State v. Gobert, 275 S.W.3d 888, 892

(Tex. Crim. App. 2009). The right to counsel is invoked when a person indicates that

he desires to speak to an attorney or to have an attorney present during questioning.

Dinkins v. State, 894 S.W.2d 330, 351 (Tex. Crim. App. 1995).

      Whether a particular mention of a lawyer constitutes a clear invocation

depends upon the contents of the statement itself and the totality of the surrounding

circumstances. Gobert, 275 S.W.3d at 892. The test is objective: the suspect “must

articulate his desire to have counsel present sufficiently clearly that a reasonable

police officer in the circumstances would understand the statement to be a request

for an attorney.” Dinkins, 894 S.W.2d at 352; Davis v. U.S., 512 U.S. 452, 459

(1994) (request for counsel must be unambiguous and an officer need not cease

questioning if a suspect’s reference to an attorney is ambiguous or equivocal in that

a reasonable officer given the circumstances would have understood only that the

suspect might be invoking the right to counsel). There are no “magical words”

required to invoke an accused’s right to counsel, but a suspect must at least express

a definite desire to speak to someone and that the person be an attorney. Dinkins,

                                       –16–
894 S.W.2d at 352; see also Pecina v. State, 361 S.W.3d 68, 79 (Tex. Crim. App.

2012); Gobert, 275 S.W.3d at 892.

      The Miranda protections, however, are only triggered when the accused

makes a statement while in custody and during a police interrogation. Grubb v. State,

No. 11-20-00037-CR, 2022 WL 320915, at *3 (Tex. App.—Eastland Feb. 3, 2022,

pet. denied) (mem. op., not designated for publication). Under Miranda, the custody

analysis requires that courts consider “the circumstances surrounding the

interrogation and whether a reasonable person in those circumstances would have

felt that she was not free to leave.” Wexler v. State, 625 S.W.3d 162, 167 (Tex. Crim.

App. 2021) (citing Thompson v. Keohane, 516 U.S. 99, 112 (1995)). Ultimately, our

inquiry “is whether, under the circumstances, a reasonable person would have

believed that her freedom of movement was restricted to the degree associated with

a formal arrest.” Wexler, 625 S.W.3d at 167 (citing Stansbury v. California, 511 U.S.

318, 322 (1994); Dowthitt v. State, 931 S.W.2d 244, 254 (Tex. Crim. App. 1996)).

Under the circumstances present here, there is no dispute that appellant was in

custody. Thus, the inquiry turns on whether appellant was interrogated.

      An interrogation includes “any words or actions on the part of the police . . .

that the police should know are reasonably likely to elicit an incriminating

response.” State v. Cruz, 461 S.W.3d 531, 536 (Tex. Crim. App. 2015) (quoting

Rhode Island v. Innis, 446 U.S. 291, 300–01 (1980)). When applying the test for

whether an interrogation has occurred, the primary focus is on the perceptions of the

                                        –17–
suspect, rather than what the police intended. Id. at 536–37 (citing Innis, 446 U.S. at

301).

        “Volunteered statements are not barred by Miranda, even when the accused

is in custody.”6 Pugh v. State, 624 S.W.3d 565, 568 (Tex. Crim. App. 2021) (citing

Arizona v. Mauro, 481 U.S. 520, 529 (1987)); Jones v. State, 795 S.W.2d 171, 176

(Tex. Crim. App. 1990). As conceptualized in Miranda, interrogation must reflect a

measure of compulsion above and beyond that inherent in custody itself. Innis, 446

U.S. at 300. Indeed, “officers do not interrogate a suspect simply by hoping that a

suspect will incriminate himself.” Mauro, 481 U.S. at 529.

        Here, after watching the video, the trial judge noted, “clearly he knew he had

a right to a lawyer and then just keeps talking without any further questions by law

enforcement.” The court concluded that if appellant invoked the right to counsel, “he

waived it by talking because the cop didn’t ask him anything else.” The record

supports this conclusion.

        Appellant does not identify, nor does the redacted video reflect that Officer

Nelson posed any questions to appellant. Nonetheless, appellant seems to suggest

that Officer Nelson engaged in conduct calculated to elicit an incriminating



        6
          In addition, when a suspect invokes his right to remain silent and then reinitiates communication
with law enforcement officers, he then waives his Fifth Amendment rights, and its protections fall away.
See Cross v. State, 144 S.W.3d 521, 527 (Tex. Crim. App. 2004); Edwards v. Arizona, 451 U.S. 477, 484–
85, (1981).



                                                  –18–
response. The evidence shows no such conduct. Indeed, the evidence shows that

Officer Nelson twice attempted to Mirandize appellant, and appellant continued to

talk. There was no interrogation. Appellant’s statement was volunteered. Under

these circumstances, the trial court did not err by denying the motion to suppress.

See Pugh, 624 S.W.3d at 568. Appellant’s third issue is resolved against him.

      Having resolved all of appellant’s issues against him, we affirm the trial

court’s judgment.




                                          /Dennise Garcia/
                                          DENNISE GARCIA
                                          JUSTICE




Do Not Publish
TEX. R. APP. P. 47.2(b)
210947F.U05




                                       –19–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

LINDSLEY HUGH CRAVENS II,                     On Appeal from the 15th Judicial
Appellant                                     District Court, Grayson County,
                                              Texas
No. 05-21-00947-CR          V.                Trial Court Cause No. 072669.
                                              Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                  Justices Myers and Pedersen, III
                                              participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered November 28, 2022




                                       –20–